Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Cox Reg. No. 31,945 on November 19/2021.
The application has been amended as follows: 
In the Claims:
	A full listing of the claims follows:
Claim 1.	(Previously presented) A single phase AC motor containing a start winding circuit comprising 
	a rotor, and
	a stator, wherein the stator is wound with a main winding, a start winding, and an exciter winding coil,
	wherein the exciter winding is separate and distinct from the main winding and the start winding, 
	wherein the exciter winding coil is connected to an AC-DC convertor to generate DC voltage to power a voltage controlled timing switch circuit to activate and inactivate the start winding of the motor, and
wherein said exciter winding is wound between said start and main windings.


Claim 2.  Cancelled

Claim 4. (Previously presented) The circuit as in claim 8, wherein said exciter winding is wound on the axis of said main winding.

Claim 5. (Cancelled) 

Claim 6. (Previously presented) The circuit as in claim 8, wherein said exciter winding and said trigger means are connected to one side of said start winding.

Claim 7. (Previously presented) The circuit as in claim 8, wherein said exciter winding is substantially seventy electrical degrees from the main winding. 

Claim 8. (Previously presented)  A start winding cut-out circuit for a single phase AC electric motor, wherein the motor contains a stator with a main winding, and a start winding each wound on said stator; wherein  said circuit comprises a) an exciter winding, separate and distinct from the main winding and the start winding and also wound on said stator, which exciter winding is magnetically coupled to the start winding, the main winding, or both which induce voltage in said exciter winding to power said circuit, b) a normally closed solid state switch connected to a gate of a Triac, which Triac is connected to the start winding, which normally closed solid state switch actuates in response to voltage from said exciter winding, and c) a voltage controlled timing circuit connected to the normally closed solid state switch comprising a resistor and capacitor to control actuation of said normally closed solid state switch and Triac, wherein said Triac and said start winding are connected in series, and wherein said Triac and start winding are connected in parallel 

Claim 9.	(Previously presented) A single phase AC motor adapted to be connected across AC power supply lines comprising 
	a rotor, 
	a stator, wherein the stator is wound with a main winding, a start winding, and an exciter winding,
	wherein the main winding is connected across the AC power supply lines,
	an electronic switch in series with the start winding and wherein the electronic switch and start winding are connected across the AC power supply lines,
	a voltage controlled trigger circuit connected to and adapted to control the electronic switch,
	wherein the exciter winding is separate and distinct from the main winding and the start winding, and 
	wherein the exciter winding is connected between the AC power supply lines and the voltage controlled trigger circuit, whereby the start winding of the motor is activated and inactivated.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 4, 6-9 are allowed
Claims 1 and 9: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination, A single phase AC motor containing a start winding circuit comprising a rotor, and a stator, wherein the stator is wound with a main winding, a start winding, and an exciter winding coil, wherein the exciter winding is separate and distinct from the main winding and the start winding, and wherein the exciter winding coil is connected to an AC-DC convertor to generate DC voltage to power a voltage controlled timing switch circuit to 
The prior art made of record in form 892 and 1449 discloses a control circuit in accordance with the present invention is designed to control energization of the start winding of an AC motor which includes a main winding and a start winding.  The control circuit includes an electronic bidirectional switch which is selectively triggerable into conduction, a trigger circuit connected to trigger the switch for an interval or period after initial energization of the motor, and an auxiliary coil for operating the trigger circuit.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846